Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	This application is in condition for allowance except for the presence of claims 18-19 and 36-45 directed to inventions non-elected without traverse.  Accordingly, claims 18-19 and 36-45 have been cancelled.

Terminal Disclaimer
3.	The terminal disclaimer filed on 12 April 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Application No. 16/544,738 (Now U.S. Pat. No. 10,981,962) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn Objections and/or Rejections
4.	The provisional rejection of claims 1-5, 13-14 and 17 on the ground of nonstatutory obviousness-type double patenting as set forth at pp. 7-9 of the previous Office action (mailed 13 January 2021) is withdrawn in view of Applicant’s submission of a terminal disclaimer (filed 02 12 April 2021).


EXAMINER'S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
6.	Claims 18-19 and 36-45 have been cancelled without prejudice or disclaimer, as indicated supra.

Summary
7.	Claims 1-5, 17 and 46 are allowed.



Advisory Information
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L/Examiner, Art Unit 1647                                                                                                                                                                                                        May 6, 2021
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647